Citation Nr: 0203659	
Decision Date: 04/22/02    Archive Date: 05/02/02

DOCKET NO.  01-05 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 19, 1995 
for an award of service-connected disability compensation for 
post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefit sought. 

The Board observes that on September 13, 2001, the RO denied 
a claim for an apportioned share of the veteran's benefits.  
In January 2002, the veteran filed a notice of disagreement 
on behalf of his children.  However, a statement of the case 
has not been promulgated as to that claim.  Accordingly, the 
matter will be addressed in the Remand portion of the case 
for disposition as appropriate.  Manlincon v. West, 12 Vet 
App 238 (1999). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed by the RO.  

2.  The veteran initially claimed entitlement to service 
connection for PTSD in August 1982, which claim was denied by 
an unappealed rating decision of November 5, 1982.  

3.  The veteran sought to reopen his claim in October, 1986, 
which claim was denied by an unappealed rating decision of 
September 10, 1987.

4.  Notices of the foregoing rating decisions were sent 
respectively on November 16, 1982 and September 17, 1987 and 
were not returned as undeliverable.  

5.  The veteran filed to reopen his claim for entitlement to 
service connection for PTSD on May 19, 1995, and entitlement 
to service connection was established pursuant to an August 
1996 rating, effective from May 19, 1995.


CONCLUSIONS OF LAW

1.  The November 5, 1982 RO decision which denied entitlement 
to service connection for a PTSD is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001).

2.  The September 10, 1987 RO decision which denied 
entitlement to service connection for a PTSD is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a) (2001).

3.  The criteria for to an effective date earlier than May 
19, 1995 for an award of service-connected disability 
compensation for PTSD are not met.  38 U.S.C.A. § 5110 (West 
1991); 38 C.F.R. § 3.400 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that an effective date in 1982 is 
warranted for awarding service-connected disability 
compensation for PTSD because it is alleged that the 
identical information was supplied in 1982 as was supplied in 
1995 and 1996 to support the August 1996 rating decision 
awarding a compensable evaluation for PTSD.

The veteran initially claimed entitlement to service 
connection for PTSD in August 1982, which claim was denied by 
an unappealed rating decision of November 5, 1982.  He 
veteran sought to reopen the claim for PTSD in October, 1986, 
which claim was denied by an unappealed rating decision of 
September 10, 1987.  Notices of the foregoing adverse rating 
decisions were sent respectively on November 16, 1982 and 
September 17, 1987 and were not returned as undeliverable.  
The veteran filed to reopen his claim for entitlement to 
service connection for PTSD on May 19, 1995, and entitlement 
to service connection was established pursuant to an August 
1996 rating, effective from May 19, 1995.

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim or a claim 
reopened after a final adjudication shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the claim, or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Additionally, if new and 
material evidence is received within the appeal period or 
prior to an appellate decision, the effective date will be as 
though the former decision had not been rendered.  38 C.F.R. 
§ 3.400(q)(1)(i).  Otherwise, if new and material evidence 
was received after a final disallowance, the effective date 
will be the date of receipt of the new claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).

Following notification of an adverse determination by the RO, 
a notice of disagreement must be filed within one year from 
the date of mailing of notification, followed by a timely 
substantive appeal; otherwise, the determination becomes 
final and is not subject to revision absent new and material 
evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a).  The 
record is devoid of any evidence suggesting nonreceipt of the 
notices of adverse decisions in 1982 and 1987 because they 
were not returned as undeliverable.  Moreover, at his video 
hearing in January 2002, the veteran specifically 
acknowledged that he received mail at the specific addresses 
where the notices were sent in November 1982 and September 
1987.  Also, principles of administrative regularity dictate 
a presumption that government officials have properly 
discharged their official duties.  In the absence of clear 
evidence to the contrary, the Board must presume that 
officials at the RO "properly discharged their official 
duties" by mailing notification, with notice of the 
veteran's appellate rights. 

The veteran did not submit a notice of disagreement within 
one year of the respective adverse determinations.  If the 
veteran does not initiate an appeal by filing a notice of 
disagreement within one year of notification of the action, 
then the rating decision becomes final.  38 C.F.R. §§ 20.302, 
20.1103.  Accordingly, the RO's respective decisions in 1982 
and 1987 are final.  The veteran next sought to reopen his 
claim on May 19, 1995, and service connection was established 
with a compensable rating assigned, the earliest that a 
compensable rating may be awarded after the final decisions 
in 1982 and 1987.  

Parenthetically, the Board observes that it is not at all 
accurate to characterize the evidence considered in 1982 and 
1987 as identical to that supplied in 1995 and 1996.  In 
1982, a one week hospitalization specifically produced no 
diagnosis of PTSD.  Since there was no diagnosis of PTSD of 
record, entitlement to service connection for PTSD could not 
be supported.  In 1987, a diagnosis of PTSD was initially 
supplied.  However, the veteran was thereafter hospitalized 
for observation and evaluation and, again, a diagnosis of 
PTSD was shown as inappropriate.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992). 

In this case, the preponderance of the evidence is against an 
effective date earlier than May 19, 1995 for an award of 
service-connected disability compensation for PTSD.


ORDER

Entitlement to an effective date earlier than May 19, 1995 
for an award of service-connected disability compensation for 
PTSD is denied. 



REMAND

The RO has not issued a statement of the case on the issue 
pertaining to apportionment of the veteran's benefits.  Where 
a veteran has submitted a timely notice of disagreement with 
an adverse decision and the RO did not subsequently issue a 
statement of the case addressing the issue, the Board should 
remand the issue to the RO for issuance of a statement of the 
case.  Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, the case is REMANDED to the RO for the following 
development:

The RO should issue a statement of the 
case to the veteran and representative 
addressing the issue of entitlement to 
apportionment of the veteran's benefits.

After completion of the above, and after 
the veteran has been given the 
opportunity to respond thereto, the 
claims file should be returned to the 
Board for further appellate decision, if 
in order. However, the issue should not 
be certified to the Board unless all 
applicable appellate procedures are 
followed, including the completion of the 
appeal.

The Board intimates no opinion as to the ultimate outcome of 
the claim.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 
Vet. App. 109, 112 (1995); and Kutscherousky v. West, No. 98- 
2267 (U.S. Vet. App. May 4, 1999). 



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

